DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 1-16 under the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-14, and 16-19 of copending Application No. 16/410,639 (PGPub US 2020/0360464) is withdrawn in view of the approved terminal disclaimer of 11/16/2021. 
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The method of treating Lower urinary tract symptoms (LUTS) in patients having irritative or obstructive LUTS who do not also have benign prostatic hyperplasia (BPH) by administering a composition comprising (FT) to a patient is novel and non-obvious.
The closet prior art is Kunit et al. in (Res Rep Urol. 2014; 6: 67–70). Kunit teaches a method of treating LUTS in patients with BPH and that the patients were administered 2.5 mg, 5 mg, and 10 mg of NX-1207 (p. 68 right col., 3rd paragraph, line 6-7). Kunit discloses that the dose of 2.5mg led to a mean decrease in AUASI score to 11.0 (P=0.008 compared to placebo) (p. 68 right col., 3rd paragraph, line 29-36). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1-16 are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615